                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

Civil Action No. 16-cv-00043-RM
(Adversary Proceeding No. 15-01444-KHT)

In re:

AMERICAN EAGLE ENERGY CORPORATION

         Debtor.

WALTER A. JONES, LIQUIDATING TRUSTEE OF THE LIQUIDATING TRUST OF
AMERICAN EAGLE ENERGY CORPORATION,

         Plaintiff,

vs.

POWER ENERGY PARTNERS LP,
T&A ENERGY, INC.,
POWER CRUDE TRANSPORT, INC.,
WILLIAM JEGEN,
ROBERT TRUSZ,
GEORGE ARCHOS,
JOHN DANIEL O’GRADY,
POWER ENERGY MARKETING, LLC,
POWER ENERGY HOLDINGS, LLC,
POWER ENERGY PARTNERS, LLC,
POWER MANAGED FUTURES FUND, LLC,
POWER ENERGY LOGISTICS LLC fka WJ TRADING LLC,
PCT HOLDING COMPANY, LLC,
WJHC LLC,
MARIA TRUSZ,
ANTHONY MARSICO, and
ANDREW WHITCOMB,

         Defendants.


                                      ORDER ON
                      OBJECTIONS TO BANKRUPTCY COURT’S ORDERS
         This matter is before the Court on two objections (ECF Nos. 27, 39) to three orders (Adv.

Proc. Dkt. ##384, 385, 360) issued by the Bankruptcy Court on three motions for summary

judgment (Adv. Pro. Dkt. ## 358-360).1 These objections are as follows:

         •   “Objection of Maria Trusz, PCT Holding Company, LLC, Power Energy Holdings,
             LLC and Power Energy Logistics LLC to Entry by the Bankruptcy Court of (I) Order
             on Motion for Summary Judgment [Docket No. 384]; and (II) Order on Motion for
             Summary Judgment [Docket No. 385]” (the “Trusz Objection”) (ECF No. 27); and

         •   “Objection of Power Energy Partners, LP, Power Crude Transport, Inc., Power
             Energy Marketing, LLC, T&A Energy, Inc., William Jegen, Robert Trusz and George
             Archos to Entry by the Bankruptcy Court of Order on Motion for Summary Judgment
             [Docket No. 388]” (the “PEP Objection”) (ECF No. 39).
The Court finds and orders as follows, after considering the Trusz Objection and PEP Objection

(collectively, “Objections”), the Order on the withdrawal of reference (ECF No. 17), and the

applicable law; taking judicial notice of the relevant parts of the Bankruptcy Court’s record; and

being otherwise fully advised.

    I.       BACKGROUND2

         Defendants Jegen and Archos, individuals, are or were allegedly managers, insiders,

and/or affiliates of a number of the entity Defendants, including Defendant Power Energy

Partners LP (“PEP”). They allegedly directed much of the actions complained of in this action,

all of which are related to a certain “Lease Crude Oil Purchase Agreement” (the “Contract”).

         On July 1, 2013, PEP and Debtor American Eagle Energy Corporation (“American

Eagle”) entered into the Contract. Under the terms of the Contract, from July 1, 2013 through

December 31, 2015, American Eagle would sell all the crude oil it produced to PEP. “Net

payment” from PEP was due to American Eagle without “deduction, offset, or counterclaim for



1
  References to filings found in the Adversary Proceeding before the Bankruptcy Court are preceded by “Adv. Pro.
Dkt. ___.” References to filings in the above-captioned action use “ECF No. __.”
2
  This is a brief summary, as alleged in the Third Amended Complaint (Adv. Pro. Dkt. 242).


                                                        2
amounts owed by or to any third party” “on or before the 20th day of the month following the

delivery month.” Thus, for example, payment by PEP for oil collected in March would not be

due until April 20. PEP sold the oil it purchased from American Eagle to third-parties. Defendant

Power Crude Transport, Inc. (“PCT”), an affiliate or insider of PEP, had a service agreement

related to the Contract.

       Also in January 2013, Defendant Power Energy Holdings, LLC (“PEH”), a PEP affiliate,

acquired 12.9% of American Eagle’s stock for $14 million through two transactions funded by

PEP. According to the allegations, due to the Contract, stock ownership, and PCT’s revenue for

services related to the Contact, numerous Defendants were “significantly vested” in American

Eagle and dependent on American Eagle’s financial success.

       In about October 2014, American Eagle – and other American oil and gas companies –

started experiencing significant financial distress. This was allegedly caused by aggressive action

by Saudi Arabian oil sellers which caused the price per barrel of oil in the United States to begin

to drop precipitously. This was of concern to PEP, Jegen, and Archos.

       By early 2015, Jegen was aware that American Eagle would likely default on debt

financing obligations and PEH’s $14 million stock investment was imperiled. Beginning in

March 2015, Jegen misrepresented to American Eagle that he was attempting to put together a

potential “white knight” funding source when in fact he was trying to obtain confidential

financial information from and monitor American Eagle’s financial state.

       The parties’ contractual relationship proceeded without incident until April 2015. PEP

continued to collect oil from American Eagle until October 2015 but beginning in April 2015,

PEP wrongfully withheld amounts owed to American Eagle (the “unauthorized holdbacks”) and

failed to make full payment for September and October 2015 deliveries. According to the



                                                 3
allegations, PEP sold the oil collected to a third-party but transferred the money received to other

third-parties, insiders, and affiliates. This was allegedly Jegen’s strategy to reduce potential

losses to PEP and affiliates. By November 5, 2015, PEP allegedly transferred and dissipated

funds received from the sale of the September and October 2015 oil production and funds from

the unauthorized holdbacks (collectively, the “crude oil funds”).

           Meanwhile, on May 8, 2015, American Eagle filed a voluntary petition for relief under

Chapter 11 of the United States Bankruptcy Code. A Chapter 11 plan was confirmed and

Plaintiff was appointed the Liquidating Trustee of the Liquidating Trust of American Eagle

Corporation. Plaintiff filed this action on November 15, 2015, as adversary proceeding 15-01444

HRT, just days after PEP transferred the crude oil funds. Certain defendants moved to withdraw

the automatic reference of the adversary proceeding and the Court ordered the action withdrawn

in part.

           The Third Amended Complaint asserts twenty claims against PEP and its alleged

managers, insiders, and affiliates. The Trusz Objection argues the Bankruptcy Court should have

resolved a choice of law issue, raised in two motions for summary judgment, relative to

Plaintiff’s “fraudulent transfer claims.” The parties to the Trusz Objection assert that they should

not have to wait until the end of the adversary proceeding; that knowing which law applies will

allow them to be properly prepared for what remains in this litigation. Thus, the Trusz Objection

requests the Court to direct the Bankruptcy Court to make that determination. Plaintiff counters

that (1) this Court’s order of withdrawal does not permit objections to non-dispositive rulings;

(2) the Bankruptcy Court properly exercised its discretion to not rule on the issues of law, i.e.,

which law applies; and (3) Defendants concede the fraudulent transfer claims will proceed to

trial so the choice of law issue will be resolved by this Court as part of the jury instruction



                                                  4
process.

          The PEP Objection asserts that the Bankruptcy Court should have decided the legal

question of which law applies to the fraudulent transfer act claims as to all relevant Defendants

and should not have denied summary judgment on Count XVIII based on legal theories and

asserted facts which were not pled. As relief, the PEP Objection requests the Court (1) to direct

the Bankruptcy Court to make the choice of law determination as to Count XVII or,

alternatively, for this Court to do so based on the Motions and related documents; and (2) to

remand to the Bankruptcy Court to determine whether summary judgment should be granted or

denied based on “intrinsic” fraud pled in the Third Amended Complaint rather than the “new”

“extrinsic” fraud3 theory raised in Plaintiff’s papers. Plaintiff’s counterarguments to the PEP

Objection are those made in opposition to the Trusz Objection and that the PEP Objection fails to

show the Court should order reconsideration by the Bankruptcy Court of Count XVIII.

          Based on these arguments, of the twenty claims pled, nine are relevant to the Objections:

(1) Counts VII, IX, X, XI, XII, XIII, XIV, and XVII for fraudulent transfers under the Colorado

Uniform Fraudulent Transfer Act (“CUFTA”); and (2) Count XVIII (against Jegen and Archos)

for false pretenses, false representation, or actual fraud. After a de novo review of the

Objections, the Court starts – and ends – with the scope of the withdrawal.

    II.      DISCUSSION

          In its Order on the motion to withdraw the reference, the Court ordered that “[t]he

Bankruptcy Judge shall retain jurisdiction over the adversary proceeding for supervision and

resolution of all pretrial matters, with dispositive rulings on non-core matters subject to review

by this Court upon timely objection made by any party.” (ECF No. 17, p. 6 (emphasis added).)


3
 According to the PEP Objection, “extrinsic fraud” is apparently fraudulent conduct which preceded the execution
of the Contract.

                                                        5
Plaintiff contends that the Bankruptcy Court’s Orders denying the relief sought as to the nine

Counts at issue are not dispositive. On this record, the Court agrees.

        Starting with the eight counts for relief based on the CUFTA, movants advocated for the

application of the Texas version of the Uniform Fraudulent Transfer Act (“TUFTA”) but the

Bankruptcy Court did not reach the issue of which state’s fraudulent transfer statute applies.

Thus, that issue is left open for a decision by this Court. While a motion for summary judgment

is dispositive, see D.C.COLO.LCivR 72.3 (identifying motions for summary judgment and

partial summary judgment as dispositive motions), the denial of the motion on this issue is not.

        The Court, however, understands Defendants’ concerns about how they should proceed

in light of this uncertainty and desire for the resolution of this issue. The Court agrees the issue

should be resolved sooner rather than later in light of the stage of this litigation. Thus, it rejects

Plaintiffs’ suggestion that the decision should be made during the jury instruction process.

Instead, the Court finds that once this matter is ready for a trial preparation conference and trial,

the Court will set an expedited schedule to brief this issue for resolution.

        As for the fraud-based count (Count XVIII), the Bankruptcy Court apparently considered

all the arguments raised in the third motion for summary judgment and found there were issues

of material fact. The PEP Objection does not claim that the Bankruptcy Court made any

dispositive ruling. Instead, the PEP Objection claims the Bankruptcy Court erred because it

considered issues – or theories – that were allegedly not pled.4 The parties to the PEP Objection

do not contend that, had such alleged additional theories not been considered by the Bankruptcy

Court, summary judgment should have been granted. Instead, the PEP Objection requests the

Court to ask the Bankruptcy Court to take another look, without such allegedly unpled extrinsic


4
 But, based on the record, it appears the parties’ discovery encompassed whether alleged fraudulent conduct
occurred throughout the parties’ dealings.

                                                        6
fraud theories, and determine whether summary judgment should be granted. But, the PEP

Objection fails to show that a dispositive ruling was made. On the contrary, it appears to seek

another chance to determine if a dispositive ruling may be had. On this record, the Court finds no

basis to request the Bankruptcy Court to take another look.

   III.      CONCLUSION

          Based on the foregoing, it is ORDERED that

          (1) That the “Objection of Maria Trusz, PCT Holding Company, LLC, Power Energy

             Holdings, LLC and Power Energy Logistics LLC to Entry by the Bankruptcy Court of

             (I) Order on Motion for Summary Judgment [Docket No. 384]; and (II) Order on

             Motion for Summary Judgment [Docket No. 385]” (ECF No. 27) is OVERRULED;

             and

          (2) That the “Objection of Power Energy Partners, LP, Power Crude Transport, Inc.,

             Power Energy Marketing, LLC, T&A Energy, Inc., William Jegen, Robert Trusz and

             George Archos to Entry by the Bankruptcy Court of Order on Motion for Summary

             Judgment [Docket No. 388]” (ECF No. 39) is OVERRULED.

          DATED this10th day of May, 2021.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 7
